 



EXHIBIT 10.2
AGREEMENT OF SALE AND PURCHASE
     THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), dated as of
March 10, 2006 (the “Effective Date”), is made by and between HOWELL PLACE
HOTEL, LLC, an Arkansas limited liability company, having an address at
                                                                          
       (“Seller”), and INTERSTATE OPERATING COMPANY. L.P., a Delaware limited
partnership having an address at 4501 N. Fairfax Drive, Arlington, VA 22203
(“Purchaser”).
I.
Definitions; Sale and Purchase
     1.01 Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms shall have the meanings indicated:
     (a) Bookings shall mean contracts or reservations for the use or occupancy
of guest rooms, meeting rooms and/or the banquet facilities of the Hotel.
     (b) Books and Records shall mean all books, records, room rates, customer
lists, banquet and function room records with respect to the Hotel (whether in
electronic format or reduced to paper).
     (c) Closing Date shall mean the date specified in Section 7.01.
     (d) Consumables shall mean all opened and unopened food and beverages
(alcoholic and non-alcoholic) located at, or purchased to be used or sold at but
not yet delivered to, the Hotel.
     (e) Cut-off Time shall mean 11:59 p.m. on the date preceding the Closing
Date.
     (f) Effective Date shall mean the date of this Agreement.
     (g) Expendables shall mean all expendable supplies including but not
limited to china, glassware, linens, silverware, kitchen and bar small goods,
paper goods, guest supplies, cleaning supplies, operating supplies, printing,
stationary and uniforms, and other operating supplies and inventories whether in
use or held in reserve storage for future use in connection with the operation
of the Hotel.
     (h) Existing Franchise Agreement shall mean the existing franchise
agreement between Hilton Inns, Inc. (“Hilton”), as franchisor, and Seller, as
franchisee, with respect to the Hotel.
     (i) Furnishings shall mean all fixtures, furniture, furnishings, fittings,
equipment, machinery, apparatus, appliances, computer hardware and equipment,
software, reservations terminals, vehicles, building materials, telephones and
other communication equipment, copiers, facsimile machines, postal machines,
televisions, signs, vacuum cleaners, video equipment and other articles of
personal property located on or used or usable in connection with any part of
the Hotel.
     (j) Hotel shall mean the hotel located at 3330 Harding Boulevard, Baton
Rouge, Louisiana 70807, and known as the Hilton Garden Inn – Baton Rouge.
     (k) Hotel Contracts shall mean all service and maintenance contracts,
employment agreements, union contracts, purchase orders, equipment leases,
volume transient agreements and other contracts or agreements relating to the
maintenance, operation, provisioning or equipping of the Hotel, together with
all related written warranties and guaranties.

 



--------------------------------------------------------------------------------



 



     (l) Hotel Employees shall mean the persons employed to operate the Hotel.
     (m) Improvements shall mean the buildings, structures (surface and
sub-surface), installations and other improvements, including such fixtures and
appurtenances as shall constitute real property located on the Land.
     (n) Land shall mean the land and all appurtenances thereto, having a street
address at 3330 Harding Boulevard, Baton Rouge, Louisiana 70807, more
particularly described in Exhibit A to this Agreement upon which the Hotel is
situated together with all appurtenances to the Land.
     (o) Miscellaneous Personal Property shall mean (i) any and all trademarks,
service marks, trade names, brand names and copyrights owned by Seller or any
affiliate of Seller relating to the Hotel, (ii) any and all goodwill associated
with the Hotel, (iii) the Hotel’s website and web address, if any, (iv) the
Hotel’s telephone numbers, and (v) printed marketing materials, if any, relating
to the Hotel, and any slides, proofs or drawings used to produce such materials,
to the extent such slides, proofs or drawings are in Seller’s or its manager’s
possession or control.
     (p) Permits shall mean all licenses, franchises, permits, certificates of
occupancy, authorizations and approvals used in or relating to the ownership,
occupancy or operation of any part of the Hotel.
     (q) Property shall mean the Land and Improvements.
     (r) Space Leases shall mean all leases and other agreements (written or
oral) for the use of space at the Property, including but not limited to,
agreements for the use of rooftop space on the Hotel for the installation of
cellular telephone antennas
     (s) Warranties shall mean any assignable warranties benefiting Seller with
respect to the Furnishings, Miscellaneous Personal Property and Improvements.
     1.02 Sale and Purchase. Seller agrees to sell and convey the Hotel to
Purchaser, and Purchaser agrees to purchase and accept the Hotel from Seller,
for the price and subject to the terms, covenants, conditions and provisions set
forth in this Agreement. The sale and purchase shall include the Property and
all right, title and interest of Seller in and to the Bookings, the Books and
Records, the Consumables, the Furnishings, the Expendables, the Permits, the
Space Leases, the Hotel Contracts, the Miscellaneous Personal Property and the
Warranties (the Property, the Bookings, the Books and Records, the Consumables,
the Furnishings, the Expendables, the Permits, the Space Leases, the Hotel
Contracts, the Miscellaneous Personal Property and the Warranties being
hereinafter collectively referred to as the “Purchased Assets”).
     1.03 Condition of Property. (a) Purchaser acknowledges for Purchaser and
Purchaser’s successors, heirs and assignees, (i) that Purchaser will be given a
reasonable opportunity to inspect and investigate the Property, all improvements
thereon and all aspects relating thereto, including, without limitation, all of
the physical, environmental and operational aspects of the Property, either
independently or through agents and experts of Purchaser’s choosing and
(ii) that Purchaser will acquire the Property based upon Purchaser’s own
investigation and inspection thereof. SELLER AND PURCHASER AGREE THAT, EXCEPT AS
PROVIDED FOR IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, THE PROPERTY SHALL BE
SOLD AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE CLOSING
DATE AS IS, WHERE IS, WITH ALL FAULTS WITH NO RIGHT OF SET-OFF OR REDUCTION IN
THE PURCHASE PRICE, AND THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
ANY CLOSING DOCUMENT SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF
ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, EXCEPT FOR THOSE SET
FORTH IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, INCLUDING, WITHOUT LIMITATION,
WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT,
EXCEPT AS PROVIDED FOR IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, PURCHASER IS
NOT RELYING AND SHALL NOT RELY ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER AS TO
ANY MATTERS CONCERNING THE PROPERTY INCLUDING WITHOUT LIMITATION: (A) THE
CONDITION OR

 



--------------------------------------------------------------------------------



 



SAFETY OF THE PROPERTY OR ANY IMPROVEMENTS THEREON, INCLUDING, BUT NOT LIMITED
TO, PLUMBING, SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING,
IF ANY FOUNDATIONS, SOILS AND GEOLOGY INCLUDING HAZARDOUS MATERIALS, LOT SIZE,
OR SUITABILITY OF THE PROPERTY OR IMPROVEMENTS FOR A PARTICULAR PURPOSE;
(B) WHETHER THE APPLIANCES, PLUMBING OR UTILITIES AND ANY ASSOCIATED MATTERS ARE
IN WORKING ORDER; (C) THE LIABILITY OR SUITABILITY FOR OCCUPANCY OF ANY
STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (D) THE FITNESS OF ANY PERSONAL
PROPERTY; OR (E) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD
CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, PARISH, STATE OR FEDERAL
STATUTES, CODES OR ORDINANCES. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
ANY CLOSING DOCUMENT, PURCHASER WAIVES ANY WARRANTY TO WHICH IT MIGHT BE
ENTITLED UNDER ARTICLE 2524 OF THE LOUISIANA CIVIL CODE THAT THE PROPERTY BE
REASONABLY FIT FOR ITS ORDINARY USE. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR ANY CLOSING DOCUMENT PURCHASER HEREBY EXPRESSLY WAIVES ALL RIGHTS
IN REDHIBITION PURSUANT TO LOUISIANA CIVIL CODE ARTICLE 2520, ET SEQ., THE
WARRANTIES OF OWNERSHIP AND PEACEABLE POSSESSION OF THE PROPERTY, THE WARRANTIES
AGAINST HIDDEN OR REDHIBITORY DEFECTS IN THE PROPERTY, AND THE WARRANTY THAT THE
PROPERTY IS FIT FOR ITS INTENDED USE, EACH OF WHICH WOULD OTHERWISE BE IMPOSED
UPON SELLER BY LOUISIANA CIVIL CODE ARTICLE 2475. EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT OR ANY CLOSING DOCUMENT PURCHASER HEREBY RELEASES SELLER FROM
ANY LIABILITY FOR HIDDEN, REDHIBITORY OR LATENT DEFECTS OR VICES UNDER LOUISIANA
CIVIL CODE ARTICLE 2520 THROUGH 2549.
II.
Consideration
     2.01 Purchase Price. The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller at the closing of the purchase and sale of the Property (the
“Closing”) shall be FOURTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($14,500,000). The Purchase Price shall be payable by Purchaser as follows:
     (a) FIVE HUNDRED THOUSAND DOLLARS ($500,000) as a deposit (together with
any interest earned thereon, the “Deposit”), by check or wire transfer payable
to First American Title Insurance Company (in its capacity as holder of the
Deposit, the “Escrow Agent”), through its Washington, D.C. office, within three
(3) business days after the date hereof; and
     (b) The balance (as adjusted for the prorations and credits hereinafter set
forth) at the Closing by wire transfer of good funds to an account to be
designated by Seller prior to the Closing.
     2.02 Deposit. The Deposit shall be delivered to and held by Escrow Agent in
escrow in an interest-bearing account pursuant to terms of this Agreement. If
the Closing occurs in accordance with the terms and provisions of this
Agreement, the Deposit shall be paid to Seller and credited against the Purchase
Price. If the Closing does not occur, the Deposit shall be held and delivered as
provided in this Agreement.
     2.03 Allocation. The Purchase Price shall be allocated between the Land,
the Improvements and the other Purchased Assets as set forth on Exhibit B
attached hereto subject to such changes as the parties may reasonably and in
good faith agree upon prior to the expiration of the Inspection Period.



--------------------------------------------------------------------------------



 



III.
Survey
     3.01 Survey. Within fifteen (15) business days after the Effective Date,
Seller will obtain, at Seller’s cost and expense, a current survey (the
“Survey”) of the Property prepared by a surveyor licensed in the State of
Louisiana and approved by Purchaser. The Survey, which shall be certified to
Purchaser, Purchaser’s lender, if any, and Purchaser’s title insurer, shall
indicate the metes and bounds of the Land, shall indicate the Improvements and
the location of any easements, servitudes, utility lines, rights-of-way, water
courses, drains, sewers, driveways, roads and encroachments affecting the
Property, and shall indicate that all Improvements are located within the record
and setback lines of the Property and that no easements, servitudes or other
encroachments located on the Property interfere with the use of the Property and
shall otherwise be in accordance with the Minimum Standard Detail Requirements
and Classifications for ALTA/ACSM Land Title Surveys (including without
limitation items 1, 2, 3, 6, 7A, 7B, 7C, 8, 9, 10, 11 and 13 of Table A thereof)
and the standards of any board or organization promulgating standards for
surveys in the State of Louisiana.
IV.
Title Insurance
     4.01 Title Commitment. Within five (5) business days after the Effective
Date, Seller will cause First American Title Insurance Company (in its capacity
as title insurer, the “Title Company”), through its National Accounts Office in
Washington, D.C., to deliver to Purchaser an up-to-date and complete commitment
for an ALTA Owner’s Policy of Title Insurance with extended coverage (the “Title
Commitment”) accompanied by a legible copy of all recorded documents relating to
liens, easements, servitudes, rights-of-way, restrictions and other matters
affecting title to the Property.
     4.02 Title Objections. Purchaser shall have thirty (30) days from the last
to be received of the Title Commitment and the Survey to notify Seller as to any
items that are unsatisfactory to Purchaser. Unless Purchaser or its attorney so
notifies Seller within such 30-day period, Purchaser shall be deemed to have
approved the condition of title to the Property as reflected by the Title
Commitment and Survey. If within such period Purchaser notifies Seller that any
of the items are unacceptable (“Objections”), Seller shall within five
(5) business days after receipt of such notice notify Purchaser whether Seller
shall elect to cure any or all of such Objections (provided, however, that
Seller must satisfy and remove of record or cure, as the case may be, and shall
not have any right to elect not to cure, any matter which it is required to cure
pursuant to Section 4.04 below). If Seller elects to cure any such Objections,
then Seller shall promptly cure the Objections which it has elected to cure to
Purchaser’s and the Title Company’s satisfaction. If Seller elects not to cure
any such Objections, or is unable to cure any such Objections, then Purchaser at
its sole and absolute option may either (i) accept title to the Property subject
to such Objections or (ii) terminate this Agreement by written notice to Seller,
whereupon the Deposit shall be promptly returned to Purchaser and the parties
shall have no further rights or liabilities under this Agreement other than
those which expressly survive the termination of this Agreement. Purchaser shall
make such election by written notice to Seller or on before the Closing Date or
within five business days after Seller has advised Purchaser in writing that has
elected not to cure any such Objections or is unable to cure any such
Objections, whichever occurs first, and in the event Purchaser does not make
such election, Purchaser shall be conclusively deemed to have waived such
Objections. Those restrictions, liens, encumbrances, easements, servitudes,
rights of way and other matters as are not objected to or are waived by
Purchaser in the manner provided in this Section shall be deemed “Permitted
Exceptions”. Nothing herein shall be deemed to prohibit Purchaser from objecting
to title or survey matters revealed subsequent to approval of the title
reflected by the Title Commitment and the Survey, and any such objections will
be treated as “Objections” in accordance with this Section.
     4.03 Title Conveyed. Seller shall, on the Closing Date, convey to Purchaser
good, merchantable, marketable and insurable fee simple title to the Property
subject only to the Permitted Exceptions.
     4.04 Monetary Liens. Notwithstanding anything to the contrary set forth in
Section 4.02 above, Seller shall satisfy and remove of record or cure, as the
case may be, at or before the Closing any mortgage or deed of trust lien
affecting the Property and any other Objection which may be removed by the
payment of a liquidated sum of money,

 



--------------------------------------------------------------------------------



 



including without limitation any liens for unpaid taxes, and Seller may not
refuse to cure the same. Seller may use all or any portion of the Purchase Price
to affect such cure at the Closing.
     4.05 Searches. Promptly after the Effective Date, Purchaser shall have the
right to obtain, at Purchaser’s expense, written reports of searches (the
“Searches”) of the records of the appropriate governmental agencies confirming
the absence of security interests, judgments, tax liens and bankruptcy
proceedings which affect or could affect the Purchased Assets or any interest
therein. If such Searches disclose the existence of any security interests,
judgments, tax liens or bankruptcy proceedings which affect or could affect the
Purchased Assets or any interest therein, Purchaser shall notify Seller thereof
in writing and Seller shall have thirty (30) days from the date of such notice
to secure the release, or commit in writing to secure on or prior to the Closing
the release, of all such security interests, judgments, tax liens and bankruptcy
proceedings and provide evidence of such release to Purchaser. Purchaser shall
have the right to update said Searches, at Purchaser’s expense, on or prior to
the Closing Date confirming that there are no security interests, judgments, tax
liens or bankruptcy proceedings affecting the Purchased Assets or any interest
therein. If Seller fails to secure all such releases or commit to secure such
releases within such thirty (30) day period, and/or (with respect to any
releases Seller has committed to securing or releases with respect to any
security interests, judgments, tax liens or bankruptcy proceedings affecting the
Purchased Assets or any interest therein shown by the aforesaid update of said
Searches) fails to secure such releases on or prior to the Closing) without
limiting any other obligation which Seller may have under this Agreement, and/or
right or remedy which Purchaser may have with respect thereto under this
Agreement, Purchaser may elect, upon notice to Seller on or before the Closing
Date, to (i) terminate this Agreement, in which event the Deposit shall promptly
be returned to Purchaser, or (ii) accept title subject only to such then
unreleased security interests, judgments and tax liens with the further right to
deduct from the Purchase Price amounts secured by any such security interests,
judgments and tax liens of a definite or ascertainable amount.
V.
Representations, Warranties, Covenants
And Conditions Precedent
     5.01 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:
     (a) Seller is a duly organized and validly existing Arkansas limited
liability company, is qualified to do business and in good standing in the State
of Louisiana and in the state of its formation, if different, and has full power
to enter into this Agreement and to perform its obligations under this
Agreement.
     (b) The execution and delivery of this Agreement has been duly authorized
by all necessary and appropriate action of Seller. This Agreement constitutes a
legal, valid and binding obligation of Seller enforceable in accordance with its
terms, subject to bankruptcy, fraudulent conveyance, moratorium or other
creditor’s rights and limitations on equitable remedies.
     (c) No consent or approval of any person, entity, or governmental authority
is required with respect to the execution and delivery of this Agreement by
Seller or the consummation by Seller of the transactions contemplated hereby or
the performance by Seller of its obligations under this Agreement.
     (d) There are no Space Leases, ground leases, license agreements, occupancy
agreements or other similar agreements affecting all or any portion of the
Property except for the leases (collectively, the “Space Leases”) listed in
Exhibit C to this Agreement. All of the Space Leases described in Exhibit C are
in full force and effect, there are no defaults by any party thereunder nor has
any event occurred which, with passage of time or the giving of notice or both,
would constitute a default by Seller or, to the knowledge of Seller, by any
other party thereunder, and true and complete copies of the Space Leases and all
instruments and documents related to the Space Leases have been provided to
Purchaser.
     (e) There are no Hotel Contracts or similar agreements affecting the
Property except as set forth in Exhibit D to this Agreement. All of the Hotel
Contracts are in full force and effect, there are no defaults by

 



--------------------------------------------------------------------------------



 



any party thereunder nor has any event occurred which, with passage of time or
the giving of notice or both, would constitute a default by Seller or, to the
knowledge of Seller, by any other party thereunder, and true and complete copies
of the Hotel Contracts and all instruments and documents related to the Hotel
Contracts have been provided to Purchaser.
     (f) The Existing Franchise Agreement is in full force and effect and has
not been extended, amended, modified or otherwise supplemented. There are no
defaults by Seller under the Existing Franchise Agreement or, to the knowledge
of Seller, by any other party thereunder, nor has any event occurred which, with
passage of time or the giving of notice or both, would constitute a default by
Seller or, to the knowledge of Seller, by any other party thereunder. True and
complete copies of the Existing Franchise Agreement have been provided to
Purchaser.
     (g) All Permits necessary for the operation of the Hotel are set forth in
Exhibit E to this Agreement. The Permits are in full force and effect, Seller
has received no notice of any violations thereof, and true and complete copies
of all of the Permits have been delivered to Purchaser.
     (h) All Hotel Employees are employed by Seller or the Hotel’s property
manager. Except as set forth in Exhibit F to this Agreement, there are no
written or oral employment agreements, representation agreements, labor
agreements, collective bargaining agreements or similar agreements affecting the
Hotel or any of the Hotel Employees. Neither Seller nor Seller’s property
manager has received any notice from any labor union or group of employees that
such union or group represents or believes or claims it represents or intends to
represent any of the Hotel Employees. There are no current strikes or work
stoppages at the Hotel nor, to Seller’s knowledge, has any such strike or work
stoppage been threatened.
     (i) Seller has received no notice of, and, to Seller’s knowledge, there are
no, violations of laws, ordinances, orders or regulations (“Laws”) of
governmental or quasi-governmental authorities with respect to the Property
(including, without limitation, those related to environmental, labor or
employment matters), and the current use of the Property is in compliance with
all zoning and land-use laws and ordinances.
     (j) To Seller’s knowledge, no asbestos or petroleum or any substances
defined as hazardous materials or hazardous wastes under any applicable Laws are
or have been used, stored, generated or released at the Property.
     (k) Except as set forth in Exhibit G to this Agreement, there is no
litigation, action, or proceeding pending or, to the best of Seller’s knowledge,
threatened relating to the Property or the transactions contemplated by this
Agreement, including, but not limited to, those alleging the violation of any
Laws pertaining to employment or employment practices or those alleging
violation of the Americans with Disabilities Act, nor is the Hotel affected by
any settlement agreement, consent decree or other resolution to any prior
litigation, action or proceeding.
     (l) Seller has provided to Purchaser (i) true and complete copies of all
bills for real estate and personal property taxes and assessments for the 2006
tax year and the two immediately preceding tax years and (ii) a true and
complete list of the current Hotel Employees together with a schedule setting
forth the compensation and fringe benefits (including, but not limited to,
benefit plans) accorded to such Hotel Employees.
     (m) Seller has provided to Purchaser unaudited financial statements and STR
reports for the period from the opening of the Hotel through December 31, 2005
and year-to-date financial statements for the 2006 calendar year. All such
statements for the Hotel are, and any financial statements for later periods to
be provided by Seller pursuant to this Agreement shall be, true and correct and
accurately reflect in all material respects the financial condition of the Hotel
for the applicable period. There have been no material adverse changes in the
financial condition of the Hotel since the date of the last such statement
delivered to Purchaser prior to the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



     (n) No Hotel Employees are employed under union agreements, collective
bargaining, written or oral employment agreements or similar arrangements.
     (o) Seller owns good, merchantable and marketable fee simple title to the
Purchased Assets subject only to the Permitted Exceptions.
     (p) Seller has not granted to any person or entity, other than Hilton
pursuant to the Existing Franchise Agreement, any options or other agreements of
any kind, whereby any person or entity other than Purchaser will have acquired
or will have any right to acquire title to all or any portion of the Purchased
Assets.
     (q) Seller has paid all taxes (including, without limitation, transient
occupancy (bed) taxes), assessments and other governmental charges relating to
the operation of the Hotel were due and payable prior to the Effective Date.
     (r) Other than the agreements disclosed in this Agreement, there are no
agreements, written or oral, affecting the Property, which would be binding on
Purchaser following the Closing.
     (s) Seller is not a “foreign person” as defined in the Internal Revenue
Code of 1986, as amended.
     (t) Neither Seller nor any person who owns a controlling interest in or
otherwise controls Seller, nor to the best knowledge of Seller any other person
or entity to whom Purchaser directly or indirectly pays amounts on behalf of or
for the benefit of Seller pursuant to a provision of this Agreement, is
(i) listed on the Specially Designated Nationals and Blocked Persons List or any
similar list maintained by the Office of Foreign Assets Control, Department of
the Treasury, pursuant to any authorizing statute, executive order or
regulation, (ii) a “specially designated global terrorist” or other person
listed in Appendix A to Chapter V of 31 C.F.R., as the same has been from time
to time updated and amended, or (iii) a person either (A) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders.
As used in this Agreement, the term “Seller’s knowledge” or “known to Seller”
shall mean the current actual knowledge of Seller on the particular date that
the representation or warranty is deemed to be made, without independent inquiry
or investigation of third parties other than inquiries of the general manager
and executive staff of the Property. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, however, it shall be a condition
precedent to Purchaser’s obligation to close the transactions set forth herein
that each representation and warranty of Seller which is limited to or by
Seller’s knowledge be true and correct as if it were not so limited.
     5.02 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:
     (a) Purchaser is a duly organized and validly existing Delaware limited
partnership, is in good standing in the State of Delaware; has full power to
enter into this Agreement and to perform its obligations under this Agreement;
and is or will be as of the Closing Date in good standing in Louisiana.
     (b) The execution and delivery of this Agreement has been duly authorized
by all necessary and appropriate partnership action of Purchaser. This Agreement
constitutes a legal, valid and binding obligation of Seller enforceable in
accordance with its terms, subject to bankruptcy, fraudulent conveyance,
moratorium or other creditor’s rights and limitations on equitable remedies.
     5.03 Remedies Regarding Representations and Warranties. By executing and
delivering the documents required of such party in Section 7.04 below,
(i) Seller shall be deemed to have remade all of the foregoing representations
and warranties of Seller in Section 5.01 as of Closing and (ii) Purchaser shall
(subject to changes in such representations and warranties resulting from any
assignment of this Agreement permitted pursuant to Section 9.02 below) be deemed
to have made all of the foregoing representations and warranties of Purchaser in
Section 5.02 as of

 



--------------------------------------------------------------------------------



 



Closing. Should any of such representations and warranties of Seller be found to
be incorrect prior to Closing, Seller shall attempt to cure the same by Closing.
If Seller is unable to cure same by Closing, at Purchaser’s option the Closing
shall be postponed until five (5) business days following Purchaser’s receipt of
proof satisfactory to Purchaser that such matters have been cured, provided,
however, if Seller is unable to cure the same within thirty (30) days from the
date of notice of the same, Purchaser shall be entitled either to waive the same
and close this transaction, exercise its rights pursuant to Article VI of this
Agreement or to terminate this Agreement. In the event Purchaser elects to
terminate this Agreement, Escrow Agent shall return the Deposit to Purchaser and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement. The representations and warranties of each
party shall survive the Closing for a period of two (2) years. Seller shall
indemnify and hold Purchaser harmless from and against any loss, damage,
liability, claim, cost or expense (including, without limitation, reasonable
attorneys’ fees) that may be incurred by or asserted against Purchaser and
arises from a breach of Seller’s representation or warranty. The provisions of
this Section 5.03 shall survive the Closing.
     5.04 Seller’s Covenants. Seller covenants and agrees with Purchaser that
prior to the Closing:
     (a) Seller will assist Purchaser and Purchaser’s agents, on or before
Closing, in acquiring all information necessary to enable Purchaser’s agents and
Seller’s agents to compute the prorations described in Section 7.02 of this
Agreement.
     (b) Seller will not sell, exchange, assign, transfer, convey, lease or
otherwise dispose of all or any part of the Purchased Assets or any interest
therein except for Consumables and Expendables which are sold or consumed in the
ordinary course of business.
     (c) Seller will keep the Space Leases, the Hotel Contracts, the Existing
Franchise Agreement and the Permits in full force and effect, will pay all
charges when due thereunder and will perform all of its obligations thereunder.
     (d) Seller will keep the Purchased Assets free and clear of liens and
encumbrances other than the Permitted Exceptions and the lien of taxes not yet
due and payable and other than such items a will be cured or removed by Seller
pursuant to Section 4.02.
     (e) Seller will not enter into any contracts, leases, licenses, easements
or other agreements relating to the Purchased Assets which will obligate
Purchaser or be a charge or lien against the Property, except those necessary to
continue the operation of the Hotel in the ordinary course of business and which
are terminable by the owner of the Property without penalty on thirty or fewer
days’ notice.
     (f) Seller will cause the Property to be operated and maintained in the
manner in which it is being operated and maintained as of the date of this
Agreement which undertaking includes, but is not limited to, (i) maintaining
Consumables, Expendables and Furnishings in those quantities and at those levels
present as of the Effective Date and, with respect to Expendables subject to
measurement on a PAR basis, not less than 3.0 PAR of each applicable Expendable
on the Closing Date, (ii) entering into Bookings in the ordinary course of
business and in accordance with Seller’s historical practice at the Hotel,
(iii) performing all repairs and maintenance necessary to keep the Property in
good repair, to comply with Laws and to maintain at least the same condition as
exists on the Effective Date and (iv) keeping the Hotel staffed with Hotel
Employees in accordance with Seller’s historical practice at the Hotel.
     (g) Seller shall permit Purchaser and its representatives, employees,
contractors and agents to enter upon and inspect the Property and perform such
investigations of the Property and all applicable Books and Records as Purchaser
may from time to time deem desirable. Purchaser and Purchaser’s agents and
contractors shall have the right during the term of this Agreement to enter upon
the Property at reasonable times and upon reasonable prior notice to Seller.
Purchaser acknowledges and agrees that any and all inspections of the Property
shall be conducted in a manner not unreasonably disruptive to tenants, guests,
or otherwise to the operation of the Property and shall be performed upon
reasonable prior notice to Seller. In the event Purchaser desires to conduct any
physically intrusive due diligence such as sampling of soils or drilling wells,
Purchaser

 



--------------------------------------------------------------------------------



 



will request Seller’s prior consent thereto, which consent shall not be
unreasonably withheld. Purchaser agrees to indemnify Seller and hold Seller,
Seller’s affiliates, officers, directors, employees, agents and representatives
harmless from and against any and all losses, costs, damages, claims or
liabilities, including reasonable attorneys fees but excluding consequential and
punitive damages, arising out of any personal injury or property damage
resulting from such entry and/or activities upon the Property by Purchaser, its
agents, contractors and/or subcontractors pursuant to this Section except to the
extent the same arise from the misconduct or negligence of Seller or Seller’s
agents and/or representatives. Purchaser’s indemnity and hold harmless
provisions pursuant to this Section shall survive the closing of this
transaction or earlier termination of this Agreement. In addition to the
foregoing, Seller shall assist Purchaser and provide such other information as
shall be required to enable an accounting firm of Purchaser’s choosing to
prepare audited financial statements of the Property for calendar years 2004
through 2005, the cost of which shall be borne by Purchaser.
     (h) Within fifteen (15) days after the end of each calendar month until the
Closing Date, Seller shall provide to Purchaser financial statements and STR
reports for such month and on a year-to-date basis which statements shall be
prepared in accordance with the Uniform System of Accounts for Hotels and Motels
and otherwise in form reasonably acceptable to Purchaser.
     (i) Upon Purchaser’s request, Seller shall from time to time make available
a senior representative of Seller and the general manager of the Hotel at a
reasonable time to meet with an asset manager of Purchaser to review the
operations of the Hotel in reasonable detail, provided that Purchaser shall not
contact the general manager or other executives of the Hotel until they have
been advised by Purchaser of the pending sale. Seller shall advise such persons
of the pending sale with reasonable promptness.
     (j) Seller will promptly notify Purchaser of any matter arising prior to
Closing which might materially and adversely affect the condition or operation
of the Hotel including, without limitation, the commencement of any litigation
or proceeding or any notice of a violation of Laws issued by any governmental or
quasi-governmental authority.
     (k) Seller will cooperate with Purchaser in all reasonable respects (which
shall include, without limitation, supplying information known to Seller and
execution of such documents as may be legally required) in connection with the
transfer of any alcoholic beverage licenses used in connection with the
operation of the Hotel (the “Liquor License”) to Purchaser to Purchaser or
Purchaser’s application for a new Liquor License. If the Purchaser does not
obtain the transfer of the Liquor License or obtain a new Liquor License on or
prior to the Closing Date then, on the Closing Date, Seller shall enter, or if
Seller is not the holder of the existing Liquor License cause the holder of the
existing Liquor License to enter, into an agreement (the “Interim Arrangement”)
with Purchaser, in form and content reasonably acceptable to Purchaser and
Seller, providing for an interim arrangement whereby Seller or such holder, as
applicable, shall operate (or if legally permissible allow Purchaser or its
manager to operate) the alcoholic beverage concessions at the Hotel under the
existing Liquor License on behalf of Purchaser pending the transfer or issuance
of the Liquor License to Purchaser or its designee. Purchaser shall indemnify,
defend and hold such licensee harmless against any liabilities incurred in such
operation (unless caused by such licensee’s willful or negligent conduct or
omission or breach of its agreement with Purchaser) and provide adequate
dram-shop insurance naming Seller and the licensee as additional insureds.
     (l) Seller will promptly provide Purchaser with notice of any actual or
proposed change in the assessed value of the Property or any portion of the
Property (including any tentative or preliminary assessment) and of the
institution or proposed institution of any proceeding (whether formal, informal,
judicial or administrative) relating to any such change or proposed change.
Seller will not take any action with respect to the contesting and/or resolution
of the taxable assessed value of the Land and Improvements without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld.
     (m) Seller shall not request or initiate any proceeding or other action to
change any zoning classification applicable to the Property or any other Law
which governs the use or occupancy of the Property.

 



--------------------------------------------------------------------------------



 



     (n) Seller shall terminate and pay off all equipment leases with respect to
the Property and shall deliver to Purchaser at the Closing all equipment or
other items leased thereunder free and clear of all liens and encumbrances.
     (o) Seller shall prior to the Closing obtain an estoppel certificate, in
the form and substance required by Purchaser’s lender and reasonably acceptable
to Purchaser and dated no earlier than thirty (30) days prior to the Closing
Date, from each tenant under a Space Lease and from any owner’s association to
which the Property is subject.
     (p) Seller shall within ten days after the Effective Date deliver to
Purchaser a supplement to Exhibits C and D listing, for each Space Lease and
Hotel Contract set forth thereon, (i) a brief description of (x) the space
demised under each such Space Lease and (y) the services or materials provided
under each such Hotel Contract, (ii) the date on which the current term of such
Space Lease or Hotel Contract expires, (iii) a brief description of any
automatic renewal provisions in each such Space Lease or Hotel Contract and
(iv) the current monthly rent payable under each such Space Lease and the
current payments due under each Hotel Contract (on a monthly or quarterly basis,
as applicable). To the extent any equipment lease is listed on Exhibit D and is
not identified as such on Exhibit D as attached hereto, such supplement shall
specifically identify such equipment lease as an equipment lease.
     5.05 Inspection Period. Purchaser and its representatives, employees,
contractors and agents shall have a period from the Effective Date through the
close of business on the date (or, if such date is not a business day, the next
succeeding business day) forty-five (45) days after the Effective Date (the
“Inspection Period”) within which to undertake such inspections and
investigations of the Purchased Assets (including, but not limited to,
engineering and environmental studies, financial analysis, and feasibility
studies) as Purchaser deems desirable to evaluate the financial and physical
condition of the Purchased Assets and such other matters that Purchaser may deem
relevant. If Purchaser shall, in its sole and absolute discretion, (x) determine
that the Purchased Assets or any matters related to the Purchased Assets or
Purchaser’s acquisition thereof are unsatisfactory in any respect, and/or
(y) otherwise decide not to acquire the Purchased Assets for any reason or no
reason, then Purchaser may terminate this Agreement by written notice (the
“Termination Notice”) given to Seller prior to the close of business on the last
day of the Inspection Period. Upon the giving of the Termination Notice, this
Agreement shall terminate, Escrow Agent shall return the Deposit (less Fifty and
no/100 Dollars ($50.00) to be disbursed to Seller as sole consideration
hereunder) to Purchaser and neither party to this Agreement shall thereafter
have any further rights or liabilities under this Agreement.
     5.06 Conditions Precedent to Purchaser’s Obligations. Purchaser’s
obligation to close the transactions set forth in this Agreement are conditioned
upon the satisfaction of the following conditions as of the Closing:
     (a) Purchaser shall not have terminated this Agreement pursuant to
Section 5.05 or any other applicable provision of this Agreement.
     (b) Seller’s representations and warranties set forth in this Agreement
shall continue to be true and accurate in all material respects (provided,
furthermore, and notwithstanding any provision of this Agreement to the
contrary, it shall be a condition precedent to Purchaser’s obligation to close
the transactions set forth in this Agreement that each representation and
warranty of Seller which is limited to or by Seller’s knowledge be true and
correct as if it were not so limited).
     (c) Seller shall have delivered all of the documents required under this
Agreement and performed all of its obligations under this Agreement in all
material respects.
     (d) There shall be no unpaid charges, judgments, debts, liabilities,
claims, liens or obligations which burden the Property other than the Permitted
Exceptions other than such items as Seller shall cause to be cured or removed at
Closing.
     (e) The Property shall on the Closing Date be in the same condition as on
the last day of the Inspection Period except as attributable to ordinary wear
and tear.

 



--------------------------------------------------------------------------------



 



     (f) There shall have been no material adverse change in the condition or
operations of the Hotel from the last day of the Inspection Period through the
date of Closing (which change may include, but shall not be limited to, the
existence of violation of any Laws or the revocation or suspension of any Permit
or the right to operate the Hotel or any of its facilities).
     (g) Purchaser shall as of the Closing have either (i) obtained Hilton’s
consent to the assumption by Purchaser of, and assumed, the Existing Franchise
Agreement, or (ii) entered into a franchise or license agreement with Hilton
with respect to the Hotel, in either case on terms satisfactory to Purchaser in
Purchaser’s sole and absolute discretion. In no event shall Purchaser be
required to assume or have any liability or obligation under the Existing
Franchise Agreement for (x) any franchise or other fees under the Existing
Franchise Agreement accrued and unpaid with respect to all periods on or prior
to the Closing Date or (y) with respect to any monetary or other default under
the Existing Franchise Agreement.
     (h) Purchaser shall have obtained the transfer or the issuance of the
Liquor License or Seller and Purchaser shall have entered into the Interim
Arrangement.
The conditions precedent set forth in this Section 5.06 are solely for the
benefit of Purchaser and may be waived only by Purchaser, which waiver may be
granted or withheld by Purchaser in its sole and absolute discretion. Without
limiting and without prejudice to any of Purchaser’s other rights or remedies
under this Agreement in the event any such failure of condition is the result of
or arises out of Seller’s default under this Agreement, if any condition
precedent to Purchaser’s obligation to close the transactions set forth in this
Agreement has not been satisfied as of the Closing Date or waived by Purchaser,
then Purchaser shall be entitled in its sole and absolute discretion to
terminate this Agreement by giving Seller and Escrow Agent written notice to
such effect, whereupon Escrow Agent shall return the Deposit to Purchaser and
the parties shall thereafter have no further rights or liabilities under this
Agreement.
     5.07 Conditions Precedent to Seller’s Obligations. Seller’s obligation to
close the transactions set forth in this Agreement are conditioned upon the
satisfaction of the following conditions as of the Closing Date:
     (a) Purchaser’s representations and warranties set forth in this Agreement
shall continue to be true and accurate in all material respects.
     (b) Purchaser shall have performed all of its obligations under this
Agreement in all material respects.
     (c) Hilton shall have waived in writing its existing right to purchase the
Property as set forth in the Existing Franchise Agreement and Purchaser shall as
of the Closing have either (i) obtained Hilton’s consent to the assumption by
Purchaser of, and assumed, the Existing Franchise Agreement, or (ii) entered
into a franchise or license agreement with Hilton with respect to the Hotel, in
either case on terms satisfactory to Purchaser in Purchaser’s sole and absolute
discretion.
The conditions precedent set forth in this Section 5.07 are solely for the
benefit of Seller and may be waived only by Seller, which waiver may be granted
or withheld by Seller in its sole and absolute discretion. Without limiting and
without prejudice to any of Seller’s other rights or remedies under this
Agreement in the event any such failure of condition is the result of or arises
out of Purchaser’s default under this Agreement, if any condition precedent to
Seller’s obligation to close the transactions set forth in this Agreement has
not been satisfied as of the Closing Date or waived by Seller, then Seller shall
be entitled in its sole and absolute discretion to terminate this Agreement by
giving Purchaser and Escrow Agent written notice to such effect, whereupon
Escrow Agent shall return the Deposit to Purchaser and the parties shall
thereafter have no further rights or liabilities under this Agreement.

 



--------------------------------------------------------------------------------



 



VI.
Remedies
     6.01 SELLER’S REMEDIES. IF PURCHASER DEFAULTS UNDER THIS AGREEMENT OR
OTHERWISE FAILS TO CLOSE THE TRANSACTIONS SET FORTH IN THIS AGREEMENT, FOR ANY
REASON EXCEPT (A) THE FAILURE OF ANY CONDITION PRECEDENT TO PURCHASER’S
OBLIGATION TO CLOSE THE TRANSACTIONS SET FORTH IN THIS AGREEMENT OR
(B) PURCHASER’S TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS,
SELLER SHALL BE ENTITLED AS ITS SOLE REMEDY UNDER THIS AGREEMENT TO TERMINATE
THIS AGREEMENT AND RECOVER THE DEPOSIT (IN ADDITION TO ATTORNEYS’ FEES PURSUANT
TO SECTION 6.03 BELOW) AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL
SATISFACTION OF ANY CLAIMS AGAINST PURCHASER UNDER THIS AGREEMENT. IN CONNECTION
THEREWITH, SELLER WAIVES ITS RIGHT TO SEEK SPECIFIC PERFORMANCE OF THIS
AGREEMENT FROM PURCHASER. SELLER AND PURCHASER AGREE THAT THE SELLER’S DAMAGES
RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND THE AMOUNT OF
THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES. EACH PARTY HEREBY WAIVES ANY
AND ALL RIGHTS TO CONTEST THE VALIDITY OF THE FOREGOING LIQUIDATED DAMAGES
PROVISIONS FOR ANY REASON WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, SUCH
PROVISION BEING UNREASONABLE UNDER CIRCUMSTANCES EXISTING ON THE EFFECTIVE DATE
OR AT THE TIME OF DEFAULT.
     6.02 PURCHASER’S REMEDIES. IF SELLER DEFAULTS UNDER THIS AGREEMENT, OR
OTHERWISE FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT FOR ANY REASON
EXCEPT THE FAILURE OF ANY CONDITION PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
THE TRANSACTIONS SET FORTH IN THIS AGREEMENT, THEN PURCHASER’S SOLE REMEDIES
SHALL BE: (A) TO TERMINATE THIS AGREEMENT BY GIVING SELLER WRITTEN NOTICE OF
SUCH ELECTION PRIOR TO OR AT CLOSING WHEREUPON (X) THE ESCROW AGENT SHALL
PROMPTLY RETURN TO PURCHASER THE DEPOSIT AND (Y) SELLER SHALL PAY TO PURCHASER
ON DEMAND ALL OUT-OF-POCKET COSTS (INCLUDING, BUT NOT LIMITED TO, DUE DILIGENCE
COSTS AND REASONABLE ATTORNEYS’ FEES) INCURRED BY PURCHASER IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (B) TO WAIVE
THE DEFAULT AND CLOSE; OR (C) TO ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT.
     6.03 Attorney’s Fees. In the event either party hereto is required to
employ an attorney because of the other party’s default, then the defaulting
party shall pay the nondefaulting party’s reasonable attorney’s fees incurred in
the enforcement of this Agreement. The provisions of this Section 6.03 shall be
in addition to and not limited by the provisions of Sections 6.01 and/or 6.02
above.
VII.
Closing Matters
     7.01 Closing Date. The delivery of the conveyancing instruments with
respect to the Purchased Assets and other documents required hereunder (the
“Closing”) shall be held at the Title Company’s offices or by mail, or through
escrow with the Escrow Agent, on the date thirty (30) days after the expiration
of the Inspection Period (provided that if such date is not a business day then
the Closing Date shall be the next succeeding business day) (the “Closing
Date”), or such earlier date as may be agreed to by Seller and Purchaser in
their sole and absolute discretion.
     7.02 Adjustment and Prorations. The matters and items set forth below shall
be apportioned between Seller and Purchaser or, where applicable, credited in
total to a particular party:

 



--------------------------------------------------------------------------------



 



     (a) Taxes. All real and personal property taxes and special assessments, if
any, whether payable in installments or not, shall be prorated as of the Cut-Off
Time. If such taxes for the tax year in which the Closing occurs have not been
finally determined on the Closing Date, then such taxes shall be prorated on an
estimated basis using the most current information available. When such taxes
have been finally determined, the parties shall recalculate such prorations and
any amount payable by Seller or Purchaser shall be paid to the other party
within fifteen days after such taxes are finally determined. Seller shall pay or
cause to be paid, in accordance with Louisiana law and on or before the dates
the same are due, any sales and use taxes with respect to the Purchased Assets
which arise out of sales at the Property prior to the Closing Date.
     (b) Room Rentals. One-half (50%) of the room rentals attributable to the
night prior to the Closing Date shall be the property of Seller and the
remaining one-half (50%) shall be the property of Purchaser. Room rentals
attributable to any night prior to the night prior to the Closing Date shall be
the property of Seller.
     (c) Reservation Deposits. Prepaid and unearned reservation deposits and
other items prepaid by guests of the Hotel shall be transferred to Purchaser at
the Closing.
     (d) Utility Charges. Utility charges for telephone, gas, electricity,
sewer, water and other services shall not be prorated to the extent that Seller
can make arrangements for the rendering of final bills based on meter readings
as of the Cut-Off Time. Seller shall be responsible for the payment at the
Closing of all bills for utility charges up to and including the Cut-Off Time.
To the extent that utility bills cannot be rendered as of the Closing Date, such
charges for the period through the Cut-Off Time shall be prorated as of the
Cut-Off Time based upon the most recent available bills and readjusted on the
basis of the actual bills as and when received. Any utility deposits shall be
either returned to Seller or transferred to Purchaser and credited to Seller.
     (e) Operating Expenses and Trade Accounts. Seller shall be responsible for
all operating expenses and trade accounts of the Property (including charges and
fees payable under the Hotel Contracts) up to and including the Cut-Off Time. To
the extent the amounts of such items are then known, Seller shall pay such items
at Closing and shall pay the balance of such amounts in the ordinary course of
business but in no event later than 45 days after the Closing Date. Seller
agrees to indemnify and hold Purchaser harmless from and against any such
amounts. Purchaser shall assume responsibility for purchase orders made by
Seller in the ordinary course of business for Expendables or Consumables not
delivered to the Hotel as of the Closing Date.
     (f) Food, Beverage and Other Income. Revenues from food, beverage and
banquet services, room service, public room revenues, health club revenues and
other services rendered to guests of the Hotel shall be prorated as of the
Cut-Off Time, if, as and when collected, provided that with respect to food,
beverage and banquet services, such revenues shall be prorated as of the end of
the employee shift on the night preceding the Closing.
     (g) Rents. All rentals under the Space Leases (including fixed rents and
charges in respect of electricity, operating expenses and taxes) shall be
prorated as of the Cut-Off Time if, as and when collected. Payments from tenants
for electricity, operating expenses and taxes which are billed to tenants in
arrears or on an estimated basis shall be
     prorated on such basis and readjusted if, as and when such amounts are
finally determined and collected.
     (h) Employees. Wages and fringe benefits (including, but not limited to,
accrued vacation pay) of Hotel Employees shall be paid or prorated as provided
in Section 7.07.
     (i) Security Deposits. Any security deposits under the Space Leases shall
be transferred to Purchaser at the Closing or credited against the Purchase
Price.
     (j) Cash. All cash on hand in house banks on the morning of the Closing
Date shall become the property of Purchaser and the amount thereof shall be
credited to Seller.

 



--------------------------------------------------------------------------------



 



     (k) Ledger and other receivables. All accounts receivable attributable to
guests in the Hotel on the night preceding the Closing (the “Ledger”) shall be
prorated as provided in this Agreement, Seller’s share shall be credited to
Seller and the Ledger shall become the property of Purchaser. All other accounts
receivable that are the property of Seller under this Agreement shall be set
forth in a schedule on the Closing Date and shall remain the property of Seller.
Purchaser shall have no obligation to collect such accounts receivable, but
shall cooperate with Seller, at Seller’s cost, in reasonable respects in
connection with any collection efforts. If any receivables which are the
property of Seller under this Agreement shall be collected by Purchaser,
Purchaser shall remit the same to Seller within 90 days after the Closing Date,
provided that Purchaser may offset against such collections any amounts unpaid
by Seller under Section 7.02(e).
     (l) Gift Certificates. On the Closing Date, Seller will provide Purchaser
with a complete schedule of all outstanding (i) gift certificates, donations and
other similar obligations which have been distributed by Seller and (ii) trade
credits, trade-out or barter arrangements payable by Seller to any other party
for services rendered in the past or to be rendered in the future. Purchaser
shall receive a credit at Closing for all obligations of Seller pursuant to any
trade-out or barter arrangements with any other party with respect to the Hotel.
In addition, Purchaser shall receive a credit at Closing for the value of any
outstanding gift certificates, donations or other similar obligations with
respect to the Hotel which have been distributed by Seller prior to Closing.
Seller shall indemnify, defend, and hold Purchaser harmless against any
liability arising prior to the Closing Date out of or with respect to any such
trade-out or barter arrangements and any such gift certificates, donations or
other similar obligations not credited to Purchaser at Closing.
     (m) Consumables and Expendables. Seller shall not receive a credit for any
item of Consumables, Furnishings or Expendables.
     (n) Prepaid Advertising. Seller shall not receive a credit for any prepaid
advertising.
     (o) Delayed Adjustments. If at any time following the Closing Date the
amount of an item listed in this Section 7.02 shall prove to be incorrect, the
party in whose favor the error was made shall pay to the other party within
fifteen (15) days after request the sum necessary to correct such error upon
receipt of proof of such error, provided that such proof is delivered to the
party from whom payment is requested on or before sixty (60) days after the
Closing Date. The acceptance of the closing statement by either party shall not
prevent later readjustment pursuant to this Section. After the Closing Date,
each party shall have reasonable access to the books and records of the other
party with respect to all matters set forth in this Section 7.02 for the
purposes of determining the accuracy of all adjustments and the performance of
the obligations of the parties under this Section.
     7.03 Guest Property in Seller’s Possession on Closing Date. Property of
guests of the Hotel in Seller’s care, possession or control (excluding that in
guest rooms) on the Closing Date shall be handled in the following manner:
     (a) Safe Deposit Boxes. On the Closing Date, Seller shall cause notice to
be sent to all guests of the Hotel who have safe deposit boxes advising them of
the pending sale of the Property and requesting the removal and verification of
the contents of such safe deposit boxes within three days after the Closing
Date. Seller may have a representative present at the Hotel during such
three-day period for the purpose of viewing such removal and verification. Boxes
of guests not responding to the written notice shall be listed at the end of
such three day period. Such boxes shall be opened on the following day in the
presence of representatives of Seller and Purchaser to be agreed upon between
Seller and Purchaser and the contents thereof shall be recorded. Any property
contained in the safe deposit boxes and so recorded and thereafter remaining in
the hands of Purchaser shall be the responsibility of Purchaser; and Purchaser
hereby agrees to indemnify and save and hold Seller harmless from and against
any claim or obligation arising out of or with respect to such property.
     (b) Baggage Inventory. All guest baggage checked and left in the
possession, care and control of Seller shall be listed in an inventory to be
prepared in duplicate and signed by Seller’s and Purchaser’s representatives on
the Closing Date. Purchaser shall be responsible from and after the Closing Date
for all

 



--------------------------------------------------------------------------------



 



baggage listed in inventory, and Purchaser hereby agrees to indemnify and save
and hold Seller harmless from and against any claim arising out of or with
respect to the baggage listed in the inventory.
     (c) Other Property. All other guest property left in the possession, care
or control of Seller prior to the Closing Date shall be returned by Seller to
guests prior to the Closing Date and if not so returned prior to the Closing
Date shall be the sole responsibility of Seller subsequent to the Closing Date.
     7.04 Closing Documents.
(a) At Closing, Seller shall deliver or cause to be delivered to Purchaser the
following:
          (i) an Act of Sale in the form attached to this Agreement as Exhibit F
conveying the fee estate in the Property to Purchaser subject only to the
Permitted Exceptions.
          (ii) an owner’s policy of title insurance issued by the Title Company
in the amount of the Purchase Price meeting the requirements of the commitment
as provided in Article IV, and containing such affirmative coverage and
endorsements as Purchaser shall reasonably request.
          (iii) a warranty bill of sale transferring to Purchaser all of the
Furnishings, Expendables, Consumables and other tangible personal property free
of all liens and encumbrances.
          (iv) an assignment conveying and transferring to Purchaser all of the
Bookings, Books and Records, Space Leases, assignable Permits and Hotel
Contracts, Miscellaneous Personal Property and Warranties, and containing an
indemnity by Seller benefiting Purchaser with respect to matters arising under
the Bookings, Books and Records, Space Leases, assignable Permits and Hotel
Contracts, Miscellaneous Personal Property and Warranties prior to the Closing
Date.
          (v) an appropriate instrument executed by Seller and other necessary
parties pursuant to which any existing management agreement will be terminated
as of the Cut-off Time.
          (vi) possession of the Property.
          (vii) a certified copy of such corporate or partnership
authorizations, approvals and incumbencies of Seller as Purchaser or the Title
Company shall reasonably require.
          (viii) a FIRPTA Affidavit in form required by the Internal Revenue
Service.
          (ix) all Books and Records relating to the Property and the Hotel in
Seller’s possession.
          (x) any and all plans and specifications for the Improvements on the
Property in Seller’s possession.
          (xi) the certificate of occupancy with respect to the Property.
          (xii) such notices of the sale to third parties as may be reasonably
requested by the Purchaser.
          (xiii) such affidavits, indemnities and related matters as the Title
Company may reasonably request including without limitation such affidavits and
indemnities as may be required to permit the Title Company to delete any
exceptions for mechanic’s liens.
          (xiv) tax clearance certificates from the applicable regulatory
authorities.

 



--------------------------------------------------------------------------------



 



          (xv) such transfer and sales tax returns as may be required by law to
be executed by Seller.
(b) Purchaser shall deliver or cause to be delivered to Seller the following:
     (i) the balance of the Purchase Price.
     (ii) such corporate or partnership authorizations, approvals and
incumbencies as Seller or the Title Company shall reasonably require.
     (iii) an assumption of the obligations of Seller from and after the Closing
under the Bookings, the Space Leases, and Hotel Contracts, and containing an
indemnity by Purchaser benefiting Seller with respect to matters arising under
the Bookings, the Space Leases, and Hotel Contracts prior to the Closing Date.
     (iv) such transfer and sales tax returns as may be required by law to be
executed by Purchaser.
     7.05 Closing Costs.
     (a) Purchaser shall pay (i) the premiums for the Title Policy, (ii) the
costs of its due diligence investigation of the Purchased Assets, (iii) all
amounts incurred in connection with the issuance of a new franchise agreement or
license agreement for the Hotel, including, but not limited to, application
fees, transfer fees, and costs of implementing a property improvement plan (but
specifically excluding any cost of terminating the Existing Franchise
Agreement), (v) any costs to obtain the Liquor License, (vi) one-half of the
escrow fees, if any, of the Escrow Agent and (vi) the fees and disbursements of
Purchaser’s attorneys.
     (b) Seller shall pay (i) any parish or city transfer taxes, deed stamps,
documentary stamps, recording fees and the like imposed in connection with the
conveyance of the Property, (ii) all sales taxes payable in connection with the
transactions set forth in this Agreement, (iii) the cost of the Survey,
(iii) any costs of terminating the Existing Franchise Agreement and any property
management agreement affecting the Hotel, (v) one-half of the escrow fees, if
any, of the Escrow Agent and (vi) the fees and disbursements of Seller’s
attorneys.
     (c) Any other closing cost not specifically allocated by this Agreement
shall be allocated in accordance with closing customs for similar properties in
Baton Rouge, Louisiana.
     (d) The provisions of this Section 7.05 shall survive the Closing or any
termination of this Agreement.
     7.06 Real Estate Commissions. Seller and Purchaser each represent and
warrant to the other that it has not dealt with any broker in the negotiation of
this transaction other than The Lodging Group, Inc. (the “Broker”). Each party
agrees to and does hereby indemnify and hold the other harmless against the
payment of any brokerage commission to any person or entity claiming by, through
or under Seller or Purchaser, as applicable. Seller shall pay the commission of
Broker pursuant to separate agreement. The provisions of this Section 7.06 shall
survive the Closing.
     7.07 Staff. Seller shall terminate or arrange for the termination of all
Hotel Employees as of the Closing Date and shall pay all wages and fringe
benefits, including, but not limited to, accrued vacation and sick pay (whether
earned or not) and payroll taxes, through the Closing Date. Purchaser shall
hire, subject to its standard interview and qualification procedures, criteria
and staffing guidelines, the Hotel Employees employed in non-managerial
capacities, which such Hotel Employees shall at or in connection with the
Closing be offered the standard health and fringe benefit package provided by
Interstate Management Company, as operator of the Hotel after the Closing, to
the majority of its other hotel employees in the area of the Hotel. If Purchaser
or its management company shall rehire any of such Hotel Employees pursuant to
the foregoing sentence or otherwise, then such wages and fringe benefits shall
be

 



--------------------------------------------------------------------------------



 



apportioned as of the Cut-off Time. Seller will indemnify and hold Purchaser
harmless from and against any loss, damage, liability, claim, cost or expense
(including, without limitation, reasonable attorney’s fees) that may be incurred
by, or asserted against, Purchaser after Closing which involves any matter
relating to a past or present Hotel Employee concerning acts or omissions
occurring prior to the Closing Date. Notwithstanding the foregoing, Purchaser
agrees to indemnify and hold Seller harmless from and against any loss, damage,
liability, claim, cost or expense (including, without limitation, reasonable
attorney’s fees) that may be incurred by, or asserted against, Seller arising
out of or relating to Purchaser’s or Seller’s failure, if any, to comply with
the Worker Adjustment Retraining and Notification Act (the “WARN Act”) with
respect to the Hotel Employees and arising out of or in connection with the
transactions contemplated by this Agreement. Seller agrees not to give any
termination notices under the WARN Act to its Hotel Employees without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
and absolute discretion.
     7.08 Indemnities. (a) Purchaser shall indemnify, defend and hold Seller
harmless from any and all actual costs, loss, damages (excluding consequential
and punitive damages) or expenses (including without limitation reasonable
attorneys’ fees) incurred by Seller with respect to the breach by Purchaser of
any provision of this Agreement which survives the Closing and, except as may be
the obligation of Seller pursuant to an express provision of this Agreement, the
existence, use, ownership, occupancy, operation and/or maintenance of the
Property arising from acts, commissions, omissions, occurrences or other matters
that occur from and after the Closing.
     (b) Seller shall indemnify, defend and hold Purchaser harmless from any and
all actual costs, loss, damages (excluding consequential and punitive damages)
or expenses (including without limitation reasonable attorneys’ fees) incurred
by Purchaser with respect to the breach of any provision of this Agreement by
Seller which survives the Closing and, except as may be the obligation of
Purchaser pursuant to an express provision of this Agreement, the existence,
use, ownership, occupancy, operation and/or maintenance of the Property arising
from acts, commissions, omissions, occurrences or other matters that occur prior
to the Closing.
     7.09 Survival. The provisions of Article VII shall survive the Closing.
VIII.
Condemnation and Risk of Loss
     8.01 Condemnation. If, prior to Closing, any governmental authority or
other entity having condemnation authority shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to the Property, and the same is not dismissed on or before ten (10) days prior
to Closing, Purchaser shall be entitled either to terminate this Agreement upon
written notice to Seller or to waive such right of termination and receive all
such condemnation proceeds or an assignment thereof at the Closing. In the event
Purchaser elects to terminate this Agreement under this Section 8.01, Escrow
Agent shall promptly return to Purchaser the Deposit and neither party to this
Agreement shall thereafter have any further rights or obligations hereunder.
     8.02 Risk of Loss. Until Closing, Seller shall bear the risk of loss should
there be damage to any of the Improvements by fire or other casualty. If prior
to the Closing any of the improvements shall be damaged by fire or other
casualty, Seller shall take all action necessary to preserve and protect the
Improvements from further loss or damage, and within ten (10) business days
after such loss deliver to Purchaser the following items (collectively “Casualty
Loss Information”): (a) copies of all casualty and business interruption
policies relating to the Property; (b) the names, addresses and telephone
numbers of the adjustors assigned to adjust the loss; (c) letters addressed to
each insurance company issuing a policy covering such loss and executed by
Seller authorizing said company and its adjustors to discuss all matters
relating to such loss with purchaser, its agents and attorneys; and (d) a
detailed written description of the damages incurred and an estimate of the cost
of restoration. If the Improvements suffer material damage by a casualty, which,
for the purpose of this Agreement, shall mean damage in excess of $300,000 or
damage of a lesser amount to any area of the Hotel necessary for the day to day
operation of the Hotel that cannot reasonably be expected to be repaired within
ten business days, Purchaser may within five business days after delivery of the
Casualty Loss Information either:

 



--------------------------------------------------------------------------------



 



  (a)   terminate this Agreement by delivering written notice of same to Seller,
in which event Escrow Agent shall promptly return to Purchaser the Deposit and
neither party to this Agreement shall thereafter have any further rights or
obligations hereunder; or     (b)   waive its right of termination, by
delivering written notice of same to Seller, and proceed to close this
transaction in accordance with the terms hereof.

At Closing, (i) all insurance proceeds received prior to Closing shall be
delivered to Purchaser at Closing, (ii) Purchaser and Seller shall each notify
all appropriate insurance companies of Purchaser’s interest in the insurance
proceeds, (iii) all casualty insurance proceeds payable as a result of the loss
and Purchaser’s pro rata share of any rental or business loss proceeds shall be
assigned to Purchaser at Closing and in such event Purchaser as a condition
precedent to its obligation to close the transactions set forth in this
Agreement shall have received the written recognition of and consent to such
assignment (as well as to any assignment of such proceeds from Purchaser to
Purchaser’s lender) from the applicable insurance company or companies, in form
and content reasonably acceptable to Purchaser and acceptable to Purchaser’s
lender, and (iv) Purchaser shall receive a credit against the Purchase Price in
the amount of any applicable deductible or self-insured amounts.
IX.
Miscellaneous
     9.01 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. There are no other agreements, oral or written, and this
Agreement can be amended only by written agreement signed by Seller and
Purchaser.
     9.02 Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the heirs, personal representatives, successors and
assigns of each of the parties to this Agreement. Purchaser may assign its
rights under this Agreement without Seller’s consent to (i) any successor of
Purchaser or its direct or indirect parent entity or entities by merger,
reorganization or sale of assets; (ii) any entity directly or indirectly
controlling, controlled by or under common control with Purchaser or such
successor or entity, (iii) any partnership or limited liability company in which
Purchaser, or any entity directly or indirectly controlling, controlled by or
under common control with Purchaser, is a partner or limited liability company
member, (iv) any entity in which Purchaser, or any entity which is a permitted
assignee under any of the foregoing clauses (i), (ii) or (iii), owns, directly
or indirectly, an economic interest, or (v) any other entity provided that such
entity enters into (x) a sublease of the entire Property with Purchaser or any
entity to whom this Agreement could have been assigned under clauses (i),
(ii) or (iii) above and/or (y) a management agreement with respect to the entire
Property with Interstate Management Company, LLC or its successors or assigns;
provided, however, that no such assignment shall relieve Purchaser of its
obligations hereunder. Except as set forth in the foregoing sentence, Purchaser
may assign its rights under this Agreement to any other entity only with the
prior consent of Seller which shall not be unreasonably withheld or delayed.
     9.03 Notices. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement to be made
or accepted by either party must be in writing except as otherwise provided in
this Agreement. Written Notice shall be delivered by overnight courier or by
facsimile transmission. Notice by overnight courier shall be effective one
(1) business day after deposit with the courier service. Notice given by
facsimile transmission shall be effective on the business date delivered. For
the purposes of Notice, the addresses of the parties shall be:

 



--------------------------------------------------------------------------------



 



                  Seller:   Howell Place Hotel, LLC      
 
                         
 
                         
 
  Attn:          
 
  Fax No.:  
 
     
 
     
 
     
 
              with copy to:   Kenneth R. Mourton, Esq.      
 
                         
 
                         
 
                         
 
  Fax. No:          
 
     
 
     
 
              Purchaser:   4501 N. Fairfax Boulevard           Arlington, VA
22203           Attn: Christopher H. Bennett, Esq.           Fax No.:
703-387-3389      
 
              with copy to:   DeCampo, Diamond & Ash      
 
                         
 
                         
 
  Attn:          
 
     
 
     
 
  Fax No.:          
 
     
 
   

The parties shall have the right from time to time to change their respective
addresses for notice by at least five days’ written notice to the other party.
     9.04 Governing Law. This Agreement shall be construed in accordance with
the laws of the State of Louisiana.
     9.05 Section Headings. The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections of this Agreement.
     9.06 Obligations. To the extent necessary to carry out the terms and
provisions of this Agreement, the terms, conditions, warranties,
representations, obligations, indemnities and rights set forth in this Agreement
shall not be terminated at the time of Closing, nor will they merge into the
various documents executed and delivered at the time of Closing.
     9.07 Counterparts; Facsimile Transmission. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. Executed
counterparts of this Agreement exchanged by facsimile transmission shall be
fully enforceable.
     9.08 No Third-Party Beneficiaries. Seller and Purchaser agree that there
are no third parties who are intended to benefit from or who are entitled to
rely on any of the provisions of this Agreement. No third party shall be
entitled to assert any claims or to enforce any rights whatsoever pursuant to
this Agreement. The covenants and agreements provided in this Agreement are
solely for the benefit of Seller and Purchaser and their permitted successors
and assigns respectively.
     9.09 Contract Construction. In the event of litigation between the parties
hereto this Agreement shall not be construed against any party on the basis of
which party’s counsel drafted this Agreement.
     9.10 Saturdays, Sundays, Legal Holidays. If the time period by which any
right, option, or election provided under this Agreement must be exercised or by
which any acts or payments required hereunder must be

 



--------------------------------------------------------------------------------



 



performed or paid, or by which any notice must be given, or by which the Closing
must be held, expires on a Saturday, Sunday, legal or bank holiday, then such
time period shall be automatically extended to the next regularly scheduled
business day.
     9.11 Confidentiality. (a) Purchaser and Seller agree that any materials
provided by Seller in the course of Purchaser’s investigations of the Property,
other than materials which are otherwise available to the public, shall be
treated as confidential information by Purchaser and its agents, employees and
representatives, and shall not be disclosed by Purchaser or such parties, except
disclosures required by law to be made to Purchaser’s lenders (or prospective
lenders), investors (or prospective investors), underwriters, accountants,
attorneys, engineers and other professionals who need to know such information
in connection with making a loan to, sponsoring an offering for or otherwise
advising Purchaser, or as may be required by law, litigation or court order, or
in connection with the offering of securities or by any applicable rule,
regulation or requirement of the New York Stock Exchange. Purchaser may however
make appropriate disclosures to its investors and lenders and to its and their
respective attorneys, accountants and consultants engaged in connection with
this transaction or to such other persons or entities to which disclosure is
legally required.
     (b) If Purchaser does not acquire the Property for any reason whatsoever,
Purchaser shall deliver to Seller promptly upon demand at no cost to Seller, all
materials and documents previously obtained by Purchaser from Seller (with no
retention by Purchaser of copies of any such materials and documents).
     (c) Prior to the Closing, neither party shall, without the prior written
consent of the other party (which consent shall not be unreasonably withheld),
issue any press release or other public statement (except such statements as may
be required by law) in connection with the transactions contemplated hereby.
From and after the Closing, the parties may issue such a press release or other
public statement provided that the same does not describe the economic terms of
this transaction except to the extent required by law.
     (d) Each party is authorized to disclose the tax treatment and tax
structure of the transactions set forth in this Agreement.
     (e) Notwithstanding any provision in this Agreement to the contrary, this
Section shall survive the expiration or termination of this Agreement for one
(1) year or, if the Closing shall occur, shall expire and terminate as of the
Closing Date except for the provisions of Section 9.11(c) and (d) above, which
shall survive the Closing.
     9.12 Bulk Transfers. Seller and Purchaser specifically waive compliance
with the Uniform Commercial Code of the State in which the Property is located
with respect to bulk transfers, with any similar provision under any applicable
law of such State or the county and city in which the Property is located. In
the event such waiver is ineffective, Seller shall indemnify Purchaser for any
claims made by creditors under the applicable bulk sales laws relating solely to
any pre-Closing payment obligations to such creditors and only in the amount of
the payments due such creditors. The provisions of this Section 9.12shall
survive the Closing.
     9.13 Exclusivity. From the Effective Date through the Closing or the
earlier termination of this Agreement, Seller shall (i) discontinue any
marketing activities with respect to the Property and any current negotiations
for the sale or lease of the Property with any party other than Purchaser,
(ii) not enter into any new marketing activities with respect to the Property or
any negotiations with any third parties for the sale or lease of the Property,
and (iii) not solicit or accept any offers from third parties with respect to
the sale or lease of the Property.
     IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of
the year and date first written above.
HOWELL PLACE HOTEL, LLC, an Arkansas limited liability company

         
By:
  /s/ KENNETH R. MOURTON    
Name:
 
 
Kenneth R. Mourton    
Title:
  Authorized Member    

 

INTERSTATE OPERATING COMPANY, L.P., a Delaware limited partnership

              By:   Interstate Hotels & Resorts, Inc., a Delaware corporation,
general partnership
 
           
 
  By:   /s/ CHRISTOPHER L. BENNETT    
 
  Name:  
 
Christopher L. Bennett    
 
  Title:   Senior Vice President and General Counsel    

 



--------------------------------------------------------------------------------



 



AMENDMENT TO AGREEMENT OF SALE AND PURCHASE
     THIS AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (“Amendment”) is made as
of April 21, 2006, between HOWELL PLACE HOTEL, LLC (“Seller”) and INTERSTATE
OPERATING COMPANY, L.P. (“Purchaser”).
     WHEREAS:
     A. Seller and Purchaser entered into that certain Agreement of Sale and
Purchase (the “Agreement”), dated as of March 10, 2006, relating to the property
known as the Hilton garden Inn — Baton Rouge.
     B. Seller and Purchaser desire to amend the Agreement as set forth in this
Amendment.
     NOW, THEREFORE, Seller and Purchaser agree as follows:
     1. The “Inspection Period” (as defined in Section 5.05 of the Agreement) is
hereby extended by twenty-one (21) days and shall expire on May 15, 2006.
     2. As amended hereby, the Agreement is ratified and shall remain in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.
HOWELL PLACE HOTEL, LLC, an Arkansas limited liability company

         
By:
  /s/ KENNETH R. MOURTON    
 
       
Name:
  Kenneth R. Mourton    
Title:
  Authorized Member    

INTERSTATE OPERATING COMPANY, L.P., a Delaware limited partnership
By: Interstate Hotels & Resorts, Inc., a Delaware corporation, general
partnership

             
 
  By:   /s/ CHRISTOPHER L. BENNETT    
 
           
 
  Name:   Christopher L. Bennett    
 
  Title:   Senior Vice President and General Counsel    

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE
     THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (“Amendment”) is
made as of May 10, 2006, between HOWELL PLACE HOTEL, LLC (“Seller”) and
INTERSTATE OPERATING COMPANY, L.P. (“Purchaser”).
     WHEREAS:
     A. Seller and Purchaser entered into that certain Agreement of Sale tad
Purchase (as amended, the “Agreement”), dated as of March 10, 2006, and amended
by Amendment dated April 21, 2006, relating to the property known as the Hilton
Garden Inn — Baton Rouge.
     B. Seller and Purchaser desire to amend the Agreement as set forth in this
Amendment.
     NOW, THEREFORE, Seller and Purchaser agree as follows:
     1. The “Inspection Period” (as defined in Section 5.05 of the Agreement) is
hereby extended for seven (7) days and shall expire on May 22, 2006.
     2. The “Purchase Price” (as defined in Section 2.01 of the Agreement) is
hereby reduced by the amount of One Hundred Thousand Dollars ($100,000) and
shall be Fourteen Million Four Hundred Thousand Dollars ($14,400,000).
     3. As amended hereby, the Agreement is ratified and shall remain in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.
HOWELL PLACE HOTEL, LLC, an Arkansas limited liability company

         
By:
  /s/ KENNETH R. MOURTON    
 
       
Name:
  Kenneth R. Mourton    
Title:
  Authorized Member    

INTERSTATE OPERATING COMPANY, L.P., a Delaware limited partnership
By: Interstate Hotels & Resorts, Inc., a Delaware corporation, general
partnership

             
 
  By:   /s/ LAURA E. FITZRANDOLPH    
 
           
 
  Name:   Laura E. Fitzrandolph    
 
  Title:   Vice President Human Resources and Senior Corporate Counsel

 